Citation Nr: 0529499	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
degenerative joint disease of the right knee.

2.  Entitlement to an increased rating for a partial rupture 
of muscle group XII (right anterior tibialis).

3.  Entitlement to service connection for right hip 
disability secondary to service connected right leg 
disorders.

4.  Entitlement to service connection for lumbar spine 
disability, secondary to service-connected right leg 
disorders.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1949 to May 
1953.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's right knee disabilities are newly service 
connected as secondary to the injury of a right calf muscle 
he sustained in service.  Consequently, the disability rating 
of the newly service-connected disabilities can vary up or 
down during some of the time from the effective date of 
service connection to the present, if the level of disability 
has varied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified before the undersigned in September 
2005.  At that time, he was wearing a right knee brace and 
using a wheel chair.  He testified that his right leg had 
become essentially useless since his last VA examination.  
Specifically, he said that it was so unstable that he must 
wear a brace constantly, and without the brace, the knee 
"flopped to the side."  He also testified to a great 
decrease in the range of motion of his right ankle and to 
loss of sensation in his right foot since his last VA 
examination.

VA has rated the veteran's diagnosed degenerative arthritis 
as an underlying malunion of the tibia or fibula, with the 
rating based on the criteria for an unstable knee.  See 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5210-5257 (2005).  
The April 2004 statement of the case explained that the 
rating is to account a range of motion too great to 
compensate for limitation of motion, but which also has 
painful motion and mild instability.  The RO apparently opted 
to award a single 20 percent rating rather than separate 10 
percent ratings for arthritis and for other impairment of the 
knee, which is to the veteran's advantage.  See 38 C.F.R. 
§ 4.25 (2005) (Combined Ratings Table).

The veteran gave credible testimony that his right knee 
condition has worsened since his last VA examination.  A 
current examination report will provide information that will 
enable the adjudicator to assess current disability and 
determine whether arthritis of the knee and instability of 
the knee are best rated together or separately.  See 
VAOPGCPREC 9-98.

The veteran testified to increasing disability of the right 
ankle, reporting diminishing range of motion, strength, and 
sensation since the April 2003 VA examination.  Dorsiflexion, 
extension of the toes, and stabilization of the arch are 
functions of the muscles in group XII.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2005).  Disability due to injury of 
nerves during or associated with the trauma that injured 
muscles might be compensable.  See 38 C.F.R. § 4.75 (2005).

VA denied secondary service connection for right ankle 
disability as due to the injury of right muscle group XII in 
September 1999.  The veteran last had VA neurologic 
evaluation in August 1999, in conjunction with that rating 
decision.  The veteran's September 2005 hearing testimony is 
persuasive that the question of right foot and ankle 
disability associated with the right muscle group XII injury 
must now be revisited with a current examination.

On September 21, 2005, prior to transfer of the claims file 
to the Board, the RO received the veteran's notice of 
disagreement with denials of secondary service connection for 
lumbar spine and right hip disabilities.  He must receive a 
statement of the case on the issue.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 
(2005); Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2003).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  The appellant or his 
representative may request a hearing with a Veterans Law 
Judge at the RO in connection with filing a substantive 
appeal, but he is not entitled to such a hearing until a 
substantive appeal has been properly filed at the RO.  38 
C.F.R. § 20.703 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for orthopedic 
and neurologic examinations to determine 
the current status of his injury of the 
right tibialis anterior muscle (group 
XII), including any associated orthopedic 
or neurologic effects in the right ankle 
and foot, and to determine the current 
severity of right knee disabilities 
related to arthritis and instability of 
the right knee.  Provide the examiner 
with the claims file.

?	The examinations are to include any 
indicated x ray, MRI, or 
electrodiagnostic studies necessary 
to clarify the relationship between 
the veteran's muscle injury and any 
impairment of the right knee or of 
the right ankle and foot.

2.  Review the claim for secondary 
service connection for lumbar spine and 
right hip disabilities, 38 C.F.R. § 19.26 
(2003), insure complete compliance with 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), 38 C.F.R. § 3.159 
(2005) regarding notice and assistance, 
and issue an SOC, 38 C.F.R. §§ 19.29, 
19.30 (2003); Manlincon v. West, 12 Vet. 
App. 238 (1999).  NOTE: the decision on 
this claim may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2005).

3.  Readjudicate the claims for higher 
initial rating for right knee arthritis 
and instability, and for increased rating 
for muscle group XII injury.

?	Regarding the right knee, consider 
whether the disability ought to be 
rated for arthritis and for 
instability of the knee as separate 
disabilities.  See VAOPGCPREC 9-98.  
Also consider any appropriate 
staging.  Fenderson, 12 Vet. App. 
119.

?	Regarding muscle group XII, consider 
whether there is disability 
associated with the injury that 
ought to be rated as neurologic 
impairment.  See 38 C.F.R. § 4.55(a) 
(2005).

If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

